Cross motions of the Attorney-General of the State of New York to dismiss the petition and amended petition granted and the proceeding dismissed, without costs and without disbursements. The cross motions of the District Attorney, Bronx County, to dismiss the petition and amended petition and the motion of petitioner to dismiss the cross motion of the District Attorney, Bronx County, to dismiss the petition denied as academic. No opinion. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.